Case 3:16-cv-03050-N-BH Document 33 Filed 05/08/20                  Page 1 of 1 PageID 1232



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

  CLEVELAND BIAS,                                    §
      Plaintiff,                                     §
                                                     §
  v.                                                 § Civil Action No. 3:16-CV-3050-N-BH
                                                     §
  ANDREW SAUL,                                       §
  COMMISSIONER OF THE SOCIAL                         §
  SECURITY ADMINISTRATION,                           §
      Defendant.                                     §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       It is therefore ORDERED that the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge are adopted.        Accordingly, the plaintiff’s Motion for and

Memorandum in Support of Award of Attorney Fees Under 406(b) of the Social Security Act, filed

November 5, 2019 (doc. 26), is GRANTED, and the plaintiff’s counsel is hereby awarded

$27,000.00 in attorney’s fees out of the plaintiff’s past-due benefits under 42 U.S.C. § 406(b).


       SIGNED this 8th day of May, 2020.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
